Citation Nr: 1619512	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-12 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction of this case now resides with the RO in Nashville, Tennessee.

The matter was previously remanded by the Board in the December 2014 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the December 2014 remand instructions, the Veteran was scheduled for a VA examination in February 2015 to address the disability on appeal.  It appears that the Veteran did not report for the scheduled examination.  However, a March 2015 statement submitted by the Veteran indicates that he contacted VA personnel to request that his VA examination be scheduled at the VAMC in Knoxville, Tennessee instead of the VAMC in Asheville, North Carolina.  The Veteran reported that VA personnel told him that they could grant his request and would contact him with a new examination date.  The Veteran reported that he was never contacted about a new VA examination date.  The Veteran maintains that he still requests a VA examination concerning his claimed lumbar spine disability and requests that it be scheduled at the VAMC in Knoxville, Tennessee.   

In light of the above, the Board will provide the Veteran an additional opportunity to have the VA examination rescheduled as it appears he was working with the medical center to reschedule the examinations and has indicated a willingness to attend the examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination, preferably at the VAMC in Knoxville, Tennessee, by an examiner with appropriate expertise to determine the etiology of any low back disability present.  The electronic claims file should be made accessible to the examiner for review in connection with the examination.  Based on a review of the record, the examiner should provide a diagnosis for all low back disorders present.  With respect to each such disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused by or aggravated by active duty service.  A complete rationale for each opinion should be provided.  The examiner should specifically consider the Veteran's current diagnoses of a chronic lumbar strain and degenerative disc disease, and the Veteran's in-service treatment for back pain and a reported in-service injury.
 
3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




